Filed 11/22/21 Elevue v. City of Los Angeles CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


ELEVUE, INC.,                                          B302598

         Petitioner and Appellant,                     (Los Angeles County
                                                       Super. Ct. No. BS164627)
         v.

CITY OF LOS ANGELES et al.,

         Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, James C. Chalfant, Judge. Dismissed.
      Gary S. Mobley, by appointment, for Petitioner and
Appellant.
      Michael N. Feuer, City Attorney, Terry Kaufmann Macias,
Senior Assistant City Attorney and Kenneth T. Fong, Deputy
City Attorney, for Respondents.

                                   ____________________
                         INTRODUCTION
       Elevue, Inc.’s business is posting temporary advertising
signs at construction sites. Los Angeles Municipal Code section
14.4.17 (section 14.4.17) authorizes those signs. The trial court
issued a writ of mandate striking down section 14.4.17 as
unconstitutional. Elevue appealed.
       Because the City of Los Angeles (City) amended section
14.4.17 in its entirety and reinstated the section after the writ
was issued, the appeal is dismissed as moot.
       FACTUAL AND PROCEDURAL BACKGROUND
       Elevue erects temporary advertising signs at construction
sites. The signs are authorized by section 14.4.17. The City gave
Elevue a permit and renewal permit to post signs on a property.
But the City ultimately revoked Elevue’s renewal permit
because Elevue did not have a letter of consent from the Director
of the Office of Community Beautification (Director), which was
required under section 14.4.17, subdivision (C)(iii), at the time.
       Elevue petitioned for a writ of mandate to reinstate the
renewal permit. Elevue argued subdivision (C)(iii) was
unconstitutional because it did not have objective standards to
govern the Director’s consent.
       After a hearing on May 30, 2019, the trial court granted
Elevue’s petition. The court found requiring the Director’s
consent without objective standards was an unconstitutional
prior restraint of speech under the First and Fourteenth
Amendments of the United States Constitution and ordered the
City to reinstate Elevue’s renewal permit for the sign. But rather
than sever subdivision (C)(iii) from section 14.4.17, the court
struck down the section. The order provided in relevant part:




                                2
      The Petition is granted. [ Section 14.4.17] is
      unconstitutional as it permits the Director to
      withhold consent to permit renew [sic] without
      standards governing his discretion. There also is no
      evidence that the Director withheld consent for
      legitimate reasons. The revocation must be set aside
      and the Renewal Permit reinstated for the balance
      of the 12-month term. If the City promulgates a new
      ordinance with appropriate standards for the
      Director’s consent, it may always apply those
      standards to a new permit revocation.

       Elevue appealed. According to Elevue, the trial court’s
order striking down all of section 14.4.17 effectively banned
temporary advertising construction signs and put Elevue out of
business. In its opening brief, Elevue asked this court to either
reverse the trial court’s order and order the trial court to sever
subdivision (C)(iii) from section 14.4.17 or allow Elevue to dismiss
its petition in the trial court with prejudice. In essence, Elevue
wanted section 14.4.17 reinstated one way or another. To that
end, Elevue argued the trial court erred by striking the whole
section as opposed to just the language it found unconstitutional.
Elevue acknowledged, “[I]f the City believes that the Director’s
consent to the renewal of a temporary construction sign permit is
necessary, the city council can simply amend [section] 14.4.17(C)
to reinstate the Director’s discretion to consent to renewal
permits provided that the City adopts fixed, objective standards
to avoid the potential of abuse of discretion, as illustrated by this
case.”




                                 3
      In its respondent’s brief, the City argued the trial court
properly invalidated the section because if the court had severed
only the unconstitutional portion, the section would no longer
represent the city council’s intent in creating the section.
      On August 23, 2021, the City amended and reinstated
section 14.4.17. The amended section fixed the constitutional
flaw. Specifically, the amended section includes objective
standards for the Director’s consent to a permit or renewal
permit in subdivision (G)(1).
      At our request, both parties filed letter briefs on whether
the amended section 14.4.17 moots this appeal.

                          DISCUSSION
       The parties agree the amended section 14.4.17 moots the
appeal. But Elevue argues the appeal should still be decided on
its merits because it concerns an issue of public interest that is
likely to recur.
       We agree the appeal is moot. We decline to use our
discretion to decide the appeal on its merits because the appeal
does not fall under the public interest exception.

A.    Relevant Law
      Generally, when an appeal is moot, we dismiss it: “‘When
events render a case moot, the court, whether trial or appellate,
should generally dismiss it.’” (Parkford Owners for a Better
Community v. County of Placer (2020) 54 Cal.App.5th 714, 722.)
And an amendment of a law challenged on appeal may moot the
appeal: “‘Repeal or modification of a statute under attack, or
subsequent legislation, may render moot the issues in a pending
appeal.’” (Jordan v. Los Angeles County (1968) 267 Cal.App.2d
794, 799 (Jordan).) Our “duty [is] to decide ‘“‘actual controversies




                                 4
by a judgment which can be carried into effect, and not to give
opinions upon moot questions or abstract propositions, or to
declare principles or rules of law which cannot affect the matter
in issue in the case before it.’”’” (Sturgell v. Department of Fish &
Wildlife (2019) 43 Cal.App.5th 35, 43 (Sturgell).) “‘The pivotal
question in determining if a case is moot is therefore whether the
court can grant the plaintiff any effectual relief.’” (Costa Serena
Owners Coalition v. Costa Serena Architectural Com. (2009) 175
Cal.App.4th 1175, 1206 (Costa Serena).)
       However, there are three discretionary exceptions to the
dismissal of an appeal for mootness. The first exception is “when
the case presents an issue of broad public interest that is likely to
recur.” (Cucamongans United for Reasonable Expansion v. City
of Rancho Cucamonga (2000) 82 Cal.App.4th 473, 479.) The
second exception is “when there may be a recurrence of the
controversy between the parties.” (Ibid.) The third exception is
“when a material question remains for the court’s determination.”
(Id. at p. 480.)
       Specifically, with the first exception for public interest,
“‘the common thread running through the cases is that [deciding
an otherwise moot appeal] is appropriate only if a ruling on the
merits will affect future proceedings between the parties or will
have some precedential consequence in future litigation
generally.’” (Sturgell, supra, 43 Cal.App.5th at p. 47.) An appeal
does not support the public interest exception “where the issues
presented are essentially factual, requiring resolution on a case-
by-case basis, and are unlikely to recur.” (Ibid.)

B.  The Appeal Is Moot
    When an appeal turns on a code section that was fully
amended after the trial court ruled on its constitutionality, the




                                 5
appeal is moot unless we can grant the appellant effective relief.
(See Jordan, supra, 267 Cal.App.2d at p. 799 [dismissing appeal
as moot because ordinance was amended]); Costa Serena, supra,
175 Cal.App.4th at p. 1206 [dismissing as moot, appeal of order
denying motion to vacate judgment no longer in effect].)
      We agree with the parties that the appeal is moot. Elevue’s
appeal turns on section 14.4.17. That section was completely
amended after the trial court struck it down. We cannot grant
Elevue effective relief because as Elevue acknowledged at oral
argument, Elevue has already received the relief it sought. On
appeal, Elevue sought the reinstatement of section 14.4.17.
That section was reinstated when the City amended it.

C.    The Public Interest Exception Does Not Apply
      We have the discretion to decide a moot appeal on its
merits “if a ruling on the merits will . . . have some precedential
consequence in future litigation generally,” but not if the issues
“are unlikely to recur.” (Sturgell, supra, 43 Cal.App.5th at p. 47
[dismissing appeal as moot after explaining public interest
exception did not apply].)
      In this case, a ruling on the merits is unlikely to have
precedential consequences, and the issues are unlikely to recur.
Elevue wants us to address whether the trial court was required
to sever only the unconstitutional portion, subdivision (C)(iii), of
section 14.4.17 or whether the trial court had the discretion to
invalidate the section.
      However, as Elevue acknowledged at oral argument, the
law is settled on that issue. The Supreme Court has held a trial
court can only sever an unconstitutional portion of a code section
from the rest of the section if three requirements are met:
“An invalid part can be severed if, and only if, it is




                                 6
‘grammatically, functionally and volitionally separable.’
[Citation.] It is ‘grammatically’ separable if it is ‘distinct’ and
‘separate’ and, hence, ‘can be removed as a whole without
affecting the wording of any’ of the measure’s ‘other provisions.’
[Citation.] It is ‘functionally’ separable if it is not necessary to
the measure’s operation and purpose. [Citation.] And it is
‘volitionally’ separable if it was not of critical importance to the
measure’s enactment.” (Hotel Employees and Restaurant
Employees Intern. Union v. Davis (1999) 21 Cal.4th 585, 613.)
The corollary to that holding is the trial court must invalidate the
entire code section as unconstitutional if those requirements for
severance are not met. (See ibid. [explaining “a statute that is
invalid as inconsistent with the California Constitution is not
ineffective and inoperative to the extent that its invalid parts can
be severed from any valid ones”].)
       Moreover, whether the trial court properly invalidated all
of section 14.4.17 is a case-specific inquiry, not appropriate for
the public interest exception. (See MHC Operating Limited
Partnership v. City of San Jose (2003) 106 Cal.App.4th 204, 215
[dismissing appeal as moot after finding public interest exception
did not apply because “given the fact-driven nature of the
questions presented, it is unlikely that our resolution of the . . .
appeal would ‘provide much needed guidance for “the orderly
administration of justice”’”].) Specifically, deciding whether an
unconstitutional subdivision is grammatically, functionally and
volitionally separable from the rest of the section would depend
on the section’s wording and purpose and the legislative body’s
intent in enacting the section. That decision here is unlikely to
affect any other case since section 14.4.17 was completely
amended after the trial court order.




                                 7
                       DISPOSITION
     The appeal is dismissed.



                                   IBARRA, J.*



We concur:



     PERLUSS, P. J.



     SEGAL, J.




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               8